Citation Nr: 0108563	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  99-19 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation prior to December 1, 
1996 for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1954 to August 
1956.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for 
bilateral tinnitus and assigned a noncompensable evaluation 
as of October 9, 1957, and a 10 percent evaluation as of 
December 1, 1996.  

The Board notes that the veteran's representative appears to 
have raised the issue of clear and unmistakable error with 
regard to the October 1957 rating decision which denied 
service connection for hearing loss.  This issue is not 
before the Board because it has not been prepared for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran has bilateral tinnitus as a result of 
acoustic trauma during service.

3.  A claim filed by the veteran in December 1997 resulted in 
the grant of service connection for tinnitus with a 
noncompensable evaluation assigned effective October 9, 1957, 
and a 10 percent evaluation assigned effective December 1, 
1996.

4.  VA regulations pertaining to evaluations for tinnitus due 
to acoustic trauma were amended effective March 10, 1976.

5.  The veteran filed his current claim more than one year 
following the effective date of the March 1976 VA regulation 
changes.


CONCLUSION OF LAW

The requirements for a compensable evaluation for bilateral 
tinnitus prior to December 1, 1996 have not been met.  
38 U.S.C.A. § 5110(a), (g) (West 1991); 38 C.F.R. §§ 3.114, 
3.400, (2000); 38 C.F.R. § 4.84b, Diagnostic Code 6260 
(1976).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the RO has met its duty 
to assist the veteran in the development of his claim under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  By virtue of the Statement of 
the Case and the Supplemental Statement of the Case issued 
during the pendency of this appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Specifically, the duty to suggest evidence was met 
at the time of the issuance of the Supplemental Statement of 
the Case in that the veteran and his representative were 
informed that a compensable evaluation for tinnitus as a 
result of acoustic trauma only became available under the 
law in March 1976.  Furthermore, when the veteran testified 
before the RO Hearing Officer in October 1999, he and his 
representative were given notice of the evidence necessary 
to substantiate a claim for a compensable evaluation prior 
to December 1, 1996. 

In conjunction with this claim, service medical records were 
obtained and associated with the claims folder.  The veteran 
was afforded a VA examination.  And, a hearing was conducted 
before an RO Hearing Officer with a transcript of said 
hearing associated with the claims folder.

The evidence of record reveals that the veteran had 
complaints of ringing in his ears following exercises on the 
firing range in basic training.  He was treated in service 
for tinnitus due to acoustic trauma and placed on a profile 
with a stipulation that he not be assigned to work around 
gunfire, explosions or other loud noises.

In June 1957, the veteran filed an application for 
compensation benefits for the residuals of meningitis.  On 
October 9, 1957, he amended that application and requested 
service connection for an ear condition.  The veteran 
underwent VA examination, but there were no specific finding 
as to tinnitus.  Accordingly, in a December 1957 RO rating 
decision, service connection was denied for defective hearing 
and tinnitus.

On December 1, 1997, the veteran filed an application for 
service connection for ringing in his ears which began during 
basic training.  Although there are no post-service treatment 
records associated with the veteran's claims folder, he 
submitted a letter from his treating physician relating that 
he had a thirty year history of persistent bilateral 
tinnitus.  In January 1998, the veteran underwent VA 
examination, including audiometric testing, and was found to 
have bilateral hearing loss and chronic ethmoiditis.  In a 
February 1998 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for bilateral hearing loss and 
tinnitus.

The veteran submitted a Notice of Disagreement as to the 
February 1998 rating decision and the RO issued a Statement 
of the Case.  In May 1998, the veteran's representative 
requested that the RO review the February 1998 rating 
decision.  Consequently, the RO determined that new and 
material evidence had been submitted and granted service 
connection for both tinnitus and left ear hearing loss as of 
December 1, 1997, the date of the application to reopen the 
claim for said benefits.

In April 1999, the veteran, through his representative, 
submitted a Notice of Disagreement as to the effective date 
of the grant of service connection for tinnitus.  In that 
correspondence, the veteran also asserted the claim that 
there had been clear and unmistakable error in the December 
1957 rating decision. 

In a June 1999 RO rating decision, clear and unmistakable 
error was found with regard to the December 1957 denial of 
service connection for tinnitus.  As such, service connection 
was granted effective October 9, 1957, the date of the 
veteran's original claim for service connection for tinnitus.  
A noncompensable disability evaluation was assigned as of 
October 9, 1957, and a 10 percent evaluation was assigned as 
of December 1, 1996.  The date of December 1, 1996, was 
determined to be the appropriate date to assign a compensable 
evaluation as the law at the time of the original filing did 
not allow for a compensable evaluation for tinnitus due to 
acoustic trauma and it was not until March 10, 1976, that a 
compensable evaluation was allowed for tinnitus based on 
acoustic trauma etiology.  See 41 Fed. Reg. 11291, 11298 
(March 18, 1976).  Prior to that time, a compensable 
evaluation was only provided for tinnitus due to head injury 
or concussion.

The provisions of 38 C.F.R. § 3.114 set forth the criteria 
for the effective date of an award when a liberalizing law or 
a liberalizing VA issue is approved by the Secretary.  
Specifically, if a claim is reviewed within one year of the 
effective date of the law or VA issue, benefits may be 
authorized from the effective date of the law or VA issue.  
If, however, the claim is reviewed more than one year after 
the effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the receipt date 
of the veteran's request.

As set out above, the veteran filed his initial claim for 
service connection for bilateral tinnitus in December 1957.  
The evidence of record clearly shows that the veteran's 
tinnitus is a result of acoustic trauma.  The criteria in 
effect at the time of the veteran's initial claim, however, 
did not allow for a compensable evaluation.  It was not until 
March 10, 1976 that a compensable evaluation for tinnitus due 
to acoustic trauma was provided for by the rating schedule.  
Accordingly, because the veteran submitted his current 
application for compensation benefits on December 1, 1997, 
the effective date of December 1, 1996, one year prior to the 
application date, is appropriate as the veteran's application 
was filed more than one after the effective date of the 
change in the VA regulations for a compensable evaluation for 
tinnitus as a symptom of acoustic trauma.  See 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.

The Board notes that the veteran testified before the RO 
Hearing Officer in October 1999, that he did not submit his 
claim earlier than December 1997 because he was discouraged 
by the personnel at the Little Rock VA office.  Although that 
may be true, the Board can only recognize the date that a 
claim was actually filed.  In this case, December 1, 1997, is 
the recognized date of claim.  As such, the Board finds that 
the requirements for a compensable evaluation for bilateral 
tinnitus due to acoustic trauma prior to December 1, 1996, 
have not been met and the veteran's claim must be denied.


ORDER

A compensable evaluation for bilateral tinnitus prior to 
December 1, 1996, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 



